Judgment modified and affirmed as modified.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is modified in the respect following: That the judgment of the said circuit court is reversed in so far as the said judgment ordered and adjudged that the said National Starch Company go hence without day and recover its costs against the plaintiff in error, and the said judgment of the circuit court is hereby affirmed in so far as the same reversed the judgment of the court of common pleas in said cause, and it is *337further ordered that this cause be remanded to the court of common pleas for a new trial thereof and for further proceedings according to law.
Spear, Johnson, Donahue and O’Hara, JJ., concur.